Citation Nr: 1717113	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-24 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to January 20, 2015, and in excess of 70 percent on or after January 20, 2015. 

2.  Entitlement to an initial compensable evaluation for tinea versicolor, tinea cruris, seborrheic dermatitis.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for a low back disorder, to include degenerative joint disease.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

7.  Entitlement to service connection for a right leg disorder, to include sciatica. 

8.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from November 1966 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center and an April 2010 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.

In a November 2015 rating decision, the RO increased the evaluation for PTSD to 70 percent effective from January 20, 2015.  However, as applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35  (1993).  

The Board notes that the Veteran testified at a videoconference hearing before a Veterans Law Judge in November 2011 regarding the issue of an increased evaluation for his PTSD.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who conducted the November 2011 hearing is no longer employed at the Board.  In January 2017, the Board notified the Veteran of this fact and provided him the opportunity to testify at another hearing.  The Veteran responded in February 2017 that he did not want another hearing.

This case was previously before the Board in January 2012 when it was remanded for additional development.  It has been returned to the Board for adjudication. 

The Veteran filed an application for a TDIU in June 2010.  In a June 2011 rating decision, the RO determined that the issue of entitlement to a TDIU was moot because a 100 percent evaluation had been assigned for prostate cancer effective from June 6, 2011.  Subsequently, the January 2012 Board remand instructed the RO to readjudicate the issue of entitlement to a TDIU for the period prior to June 6, 2011.  The RO issued a Supplemental Statement of the Case (SSOC) in February 2016, wherein it denied entitlement to a TDIU.   The issue is therefore properly before the Board for appellate review. 

Furthermore, in Bradley v. Peake, 22 Vet. App. 280  (2008), the United States Court of Appeals for Veterans Claims (Court) held that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC).  Bradley essentially requires that VA consider a TDIU claim despite the existence of a schedular total rating if VA finds the separate disability supports a TDIU independent of the disability that is rated 100 percent.  Id. at 294.  Thus, the Board will not characterize the issue of entitlement to a TDIU as being prior to a particular date, i.e., the effective date of the 100 percent rating for prostate cancer effective from June 6, 2011. 

The Veteran filed a July 2016 Notice of Disagreement (NOD) with a June 2016 rating decision in which the Indianapolis RO denied service connection, in pertinent part, for an upper respiratory infection, a urinary tract infection, and headaches.  The Board notes that VA amended its regulations to require that claimants file NODs on a prescribed form.  See 79 Fed. Reg. 57,660  (Sept. 25, 2014); 38 C.F.R. § 20.201 (a) (2016).  VA will not accept an expression of dissatisfaction or disagreement in any other format.  See, id.  These amended regulations apply to appeals filed on or after March 24, 2015.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

The issues of entitlement to an initial compensable evaluation for tinea versicolor, tinea cruris, and seborrheic dermatitis, as well as entitlement to service connection for gout, a low back disorder, sleep apnea, hypertension, and a right leg disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period, the Veteran's service-connected PTSD more nearly approximates occupational and social impairment with deficiencies in most areas due to psychiatric symptoms; it has not resulted in total occupational and social impairment.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connected PTSD alone prevents him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but no higher, for PTSD have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411  (2016).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16  (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to the issues of entitlement to a TDIU, to the extent that the actions taken herein below constitute a full grant of benefits sought, further discussion of the Veteran's Claims Assistance Act of 2000 is not necessary at this time.  

With regard to the Veteran's appeal of the initial disability rating assigned for his service-connected PTSD, in Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and service personnel records, as well as all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the AOJ and the Board in connection with the claim.  The Veteran's Social Security Administration (SSA) records were also obtained.  The Veteran has not identified any other outstanding records that are pertinent to this case.

Moreover, the Veteran was afforded VA examinations in September 2008, November 2011, and January 2015 in connection with his claim.  As discussed below, the Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and they fully address the rating criteria that are relevant to rating the Veteran's PTSD.  Moreover, the evidence of record does not indicate that there has been a material change in the severity of the Veteran's PTSD since he was last examined in January 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet.App. 174, 182 (2007).  Thus, the Board finds that there is adequate medical evidence of record to make a determination in this case.  Accordingly VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2016). 

With regard to the previous January 2012 Board remand as to the issue of an increased evaluation for PTSD, the Board finds that the AOJ substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271  (1998); D'Aries v. Peake, 22 Vet. App. 97, 105  (2008).   Specifically, pursuant to the remand, the AOJ secured additional VA treatment records and Social Security Administration (SSA) records.  As such, the AOJ has substantially complied with the Board's instructions and the Board is satisfied that the duty to assist has been met.  38 U.S.C.A.  § 5103A.  Hence, there is no error or issue that precludes the Board from addressing the merits of the increased rating issue.


II.  Increased Evaluation for PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the Veteran's PTSD is assigned an initial 50 percent disability evaluation from November 18, 2003, and a 70 percent disability evaluation is assigned from January 20, 2015, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118  (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial rating of 70 percent for PTSD during the entire period on appeal.  However, the Board also finds that the Veteran is not entitled to an evaluation in excess of 70 percent for PTSD.  

VA treatment reports document PTSD symptoms such as nightmares, depression, anxiety, suicidal ideation, outbursts of anger, and irritability.  See e.g. September 2003, April 2004, and April 2005 VA treatment reports.  The Veteran attended a weekly PTSD anger management group in 2004.  Notably, despite the Veteran's participation in a six week VA PTSD residential program from September 2005 to November 2005, a January 2006 VA treatment note stated that the Veteran reported on-going work-related stressors and that he remained generally isolated.  He was assigned a GAF of 45.   A March 2006 treatment report noted that the Veteran presented with a depressed mood and became teary-eyed on a couple of occasions during the session while recalling memories of Vietnam.  The examiner assigned a GAF of 42.

A September 2008 VA examination showed that the Veteran was diagnosed as having PTSD.  The examiner stated that the Veteran was mildly impaired vocationally and moderately impaired socially as a result of his PTSD symptoms.  The mental status examination revealed that the Veteran had adequate grooming and hygiene.  He made poor eye contact.  His speech and thought process were normal and his memory was intact.  The Veteran stated that he experienced panic attacks which the examiner believed were periods of anxiety.  The Veteran reported that he found himself  becoming increasingly hypervigilant during these periods.  He was noted to experience some concentration problems.  The Veteran denied suicidal and homicidal ideation, yet stated that he did have suicidal thoughts at times but has made no attempts.  He also endorsed problems managing his anger.   He demonstrated no impairment in communication.  His memory was intact.  The Veteran stated that he was married three times and had no relationship with either of his children.  Other than his weekly trips to the Vet Center, he denied any other social outlets.   The Veteran stated that during his employment with the U.S. Postal Service between 1987 and 2006 he had constant running battles with his supervisors.  The examiner assigned a GAF score of 50. 

A November 2009 private psychological evaluation indicated that the Veteran had PTSD as well as strong schizoid, paranoid, avoidant, and passive-aggressive traits.  The examiner noted that his personality disorder could be explained by the crystallization of PTSD symptoms over four decades.   The examiner found that the Veteran also exhibited depersonalization and de-realization which were most likely attributed to his PTSD.  The examiner noted severe social dysfunction and a reclusive existence, three failed marriages with some level of domestic violence, estrangement from his children, and a history of disagreements which had led to coworkers ostracizing him and supervisors firing him.  The examiner noted symptoms of paranoia, hypervigilance, obsessive-compulsive symptoms, interpersonal violence, severe anxiety, hyperarousal, major depression, exaggerated startle response, and nightmares.  The examiner determined that the Veteran's PTSD had "devastated most every aspect of his life and functioning."  

A review of Vet Center notes from 2009 and 2010 indicates that the Veteran participated in group therapy sessions which addressed themes such as anger management and anxiety.   An October 2009 note documented that the Veteran was oriented and had appropriate speech.  He was unkempt, had intermittent eye contact, and a flat affect.  He denied suicidal and homicidal ideation. 

A January 2011 VA examiner concluded that the Veteran had mild to moderate occupational impairment due to his PTSD symptoms but continued to demonstrate significant interpersonal deficits.  The Veteran stated that he did not have any relationships with family member and had no friends.   The Veteran reported that he watched TV most of the time and occasionally read the newspaper and attended Vet Center group sessions once a week.   The mental status examination revealed that the Veteran was neatly groomed and appropriately dressed.  His speech was unremarkable.  His eye contact was poor and he had a constricted and flat affect.  The examiner noted that the Veteran's mood was depressed.  He denied suicidal and homicidal ideation.   He was noted to have good impulse control.  He stated that he was socially isolated, guarded, easily angered, hypervigilant, and could not handle work.  The examiner determined that there was not total occupational and social impairment due to PTSD symptoms.  However, the Veteran's PTSD symptoms resulted in deficiencies in thinking, family relations, work, and mood.  The Veteran was assigned a GAF of 50.

During the November 2011 Board hearing, the Veteran testified that since 2003, he has had intrusive dreams, suspicion and distrust of individuals, frustration, constant anxiety, flashbacks, and daily panic attacks.   The Veteran stated that he was estranged from his family.  In addition, he testified that he was unable to get along with coworkers and had combative, dramatic relationships with fellow employees and supervisors. 

A January 2015 VA examination documented symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.   The examiner determined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. 

The medical evidence submitted in support of the Veteran's SSA disability claim dated from November 2008 to May 2010 was reviewed.  The treatment notes indicate that the Veteran experienced PTSD symptoms such as flashbacks, nightmares, major depression, reclusive behavior and social avoidance, insomnia, irritability, explosiveness,  and an increased startle response.  The Veteran was noted to have a history of multiple disputes and firings at work. 

The Board finds that the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 70 percent rating. 

The law is clear, pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107  (West 2014).  Although there is evidence against the claim insofar as the September 2008 VA examiner indicated that the Veteran's symptoms of PTSD resulted in mild to moderate occupational and social impairment, the examiner's findings during the examination were not commensurate with the conclusion.  Rather, the VA examination findings, in particular those of the January 2011 and January 2015, and the additional evidence of record discussed above, establish that the Veteran has been shown to have occupational and social impairment with deficiencies in most areas. 

The Board finds that the record demonstrates that the Veteran's overall disability picture is consistent with a 70 percent rating during the appeal period, to include consideration of the Veteran's lay statements, VA and private treatment records, and the VA examinations.  Throughout the entire period on appeal, the Veteran has maintained a history of symptoms that predominantly includes anger and irritability, significant social isolation, difficulty in adapting to stressful circumstances (including work or a work-like setting), suicidal ideation, an inability to establish and maintain effective relationships, problems with concentration, hypervigilance, and an exaggerated startle response.  The Board finds that these symptoms and the social and occupational effects related thereto support a 70 percent evaluation for the period on appeal.  See Vazquez-Claudio, 713 F.3d at 118.  

In addition, he has had difficulty with anger and irritability, including angry outbursts resulting in domestic disputes.  His symptoms in that regard are akin to impaired impulse control (such as unprovoked irritability with periods of violence) as provided in the criteria for a 70 percent rating.  Moreover, the Veteran's PTSD symptoms overall have caused significant social isolation and strained work and family relationships, which reflects an inability to establish and maintain effective relationships as contemplated by a 70 percent evaluation.  Although the Veteran does not endorse all of the symptoms listed in the criteria for a 70 percent rating, such as spatial disorientation, under Mauerhan, the lack of such symptomatology is not fatal to the Veteran's claim for a higher rating.  The frequency, severity, and duration of the PTSD symptoms such as continuous depression and anxiety, significant occupational impairment and severe social isolation more closely approximate the criteria for a 70 percent evaluation.  

Additionally, the Board finds that the symptomatology discussed above results in occupational and social impairment, with deficiencies in most areas, such as work,  family relations, judgment, thinking, or mood.  In that regard, the evidence of record, in particular the private medical evidence, shows that the Veteran has had severe impairment in his occupational and social functioning due to his PTSD.  The Veteran was consistently noted to have contentious relationships with coworkers and supervisors and had no relationships with family members or friends.  Again, this is commensurate with a 70 percent evaluation.   

Finally, the Board acknowledges the Veteran has been assigned GAF scores ranging from 45 to 50.  A GAF score between 41 and 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  However, in this case, the GAF scores assigned are but one factor for consideration in a rating.  While considering the GAF scores as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner's findings to be the most probative evidence of the Veteran's psychological symptomatology.

In sum, given the lay and medical evidence discussed above, the Board finds that the impairment caused by the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  Thus, the Board finds that his PTSD has more nearly approximated the criteria for a 70 percent rating.

The Board, however, finds that the Veteran is not entitled to a higher, 100 percent rating during the appeal period, as total occupational and social impairment is not more nearly approximated.  The Veteran has consistently denied delusions and hallucinations.  He was also fully oriented throughout the relevant time period.   VA treatment providers and examiners have not indicated that the Veteran has memory loss of names of close relatives, his own occupation, or his own name or neglect of personal appearance and hygiene.  Additionally, the Veteran was able to perform activities of daily living.  Overall, the Veteran has not demonstrated symptoms consistent with or approximating the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms as found in the rating criteria.  Mauerhan, supra.  Therefore, the Board finds that the Veteran's PTSD warrants an initial 70 percent rating for the entire appeal period.   See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

III.  Entitlement to a TDIU

The Veteran contends that his service-connected PTSD renders him unable to work.  For the reasons explained below, resolving all reasonable doubt in his favor, the Board finds that entitlement to a TDIU is warranted.

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529  (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317  (1992). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. § § 3.341 (a), 4.16(a), 4.19.  See Van Hoose, 4 Vet. App. at 361.  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. § 4.3.

In this case, the Veteran asserts that his PTSD is the only service-connected disability which renders him unable to obtain and maintain gainful employment.  Based on the decision herein assigning a 70 percent evaluation for PTSD for the entire appeal period, the schedular percentage criteria for TDIU have been met.  38 C.F.R. § 4.16(a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  Id.

In his application for TDIU, the Veteran reported that his last job was as a part-time security officer.  He had earned $700 per month working 24 hours per week and stopped working in May 2008.  Prior to that job, the Veteran reported that he last worked full-time in June 2006 after working for the United States Postal Service for over two decades.  The Veteran also reported that he has a high school education. 

A November 2009 private psychiatric evaluation found that the Veteran was permanently and totally disabled primarily due to his PTSD and would be unable to work again.  

The Veteran's SSA records show he was awarded SSA disability benefits primarily due to an anxiety disorder; no secondary disabilities were identified.  

The January 2011 VA PTSD examiner opined that it is at least as likely as not that the Veteran would have difficulties with work based on continuous and significant interpersonal deficits.  The examiner explained that the social difficulties would likely negatively impact the Veteran's relations with co-workers and supervisors and, as such, he could perform job duties that were not dependent upon social interaction.  

The January 2015 VA examiner noted that the Veteran was not completely disabled due to mental health issues.  However, the Veteran did suffer moderate to severe functional impairment due to his mental health issues primarily in the area of interpersonal relating such as his ability to relate to the public, supervisors, and customers. 

Based on the evidence above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, entitlement to TDIU is warranted.  


ORDER

Subject to the law and regulations governing the award of monetary benefits, an initial 70 percent evaluation for PTSD, but no higher, is granted.

Subject to the law and regulations governing the award of monetary benefits, entitlement to TDIU is granted. 



REMAND

In his November 2011 Substantive Appeal, the Veteran requested a videoconference hearing before the Board regarding the issues of entitlement to an initial compensable evaluation for tinea versicolor, tinea cruris, and seborrheic dermatitis, as well as entitlement to service connection for gout, a low back disorder, sleep apnea, hypertension, and a right leg disorder to include sciatica.  During the November 2011 Board hearing, testimony was taken only with respect to the issue of entitlement to an increased evaluation for PTSD; the aforementioned issues had yet to be certified to the Board.   

In January 2012, the Board remanded the case to clarify whether the Veteran wanted to present testimony at a Board hearing addressing the above mentioned issues.  The AOJ subsequently sent the Veteran a letter in April 2012 in accordance with the Board's remand.  In May 2012, the Veteran's attorney responded that the Veteran did not want an additional hearing regarding the issues of skin disabilities, hypertension, a back disorder, right leg disorder, sleep apnea, and gout, as the issues had been discussed during the November 2011 Board hearing.  However, as stated above, the November 2011 Board hearing pertained only to the issue of entitlement to an increased evaluation for PTSD.  Finally, the Board notes that, although the Veteran responded in February 2017 that he did not want another Board hearing, his response pertained to the issue of PTSD, which, again, was the only issue discussed during the November 2011 Board hearing.  

Given the foregoing, and out of an abundance of caution, with an eye toward affording the Veteran all due process, the Board will remand these matters for the AOJ to contact the Veteran and confirm whether he desires a Board hearing.  If so, the Veteran should be scheduled for such a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he clarify whether the he still desires a hearing before the Board which addresses the issues of an increased evaluation for his skin disabilities, and service connection for hypertension, a low back disorder, a right leg disorder, sleep apnea, and gout. 

2.  If the Veteran responds in the affirmative, the AOJ should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


